                           Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 1 of 10



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Melinda S. Riechert, Bar No. 65504
                     2   melinda.riechert@morganlewis.com
                         Marina C. Gruber, Bar no. 271542
                     3   marina.gruber@morganlewis.com
                         1400 Page Mill Road
                     4   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                     5   Fax: +1.650.843.4001
                     6   Attorneys for Defendant
                         VERIZON MEDIA INC.
                     7

                     8                              UNITED STATES DISTRICT COURT
                     9                             NORTHERN DISTRICT OF CALIFORNIA
                    10                                    SAN FRANCISCO DIVISION
                    11

                    12   JANE ROE,                                     Case No.
                    13                       Plaintiff,                DEFENDANT VERIZON MEDIA
                                                                       INC.’S NOTICE OF REMOVAL
                    14                vs.
                                                                       [28 U.S.C. §§ 1332 AND 1441]
                    15   VERIZON MEDIA, INC., formerly OATH,
                         INC., and DOES 1-25,                          DIVERSITY JURISDICTION
                    16
                                             Defendants.
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               NOTICE OF REMOVAL
 ATTORNEYS AT LAW
  SILICON VALLEY


    DB2/ 39101634.1
                              Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 2 of 10



                     1           TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT

                     2   OF CALIFORNIA AND TO PLAINTIFF AND HER COUNSEL OF RECORD:

                     3           PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. sections 1332 and 1441,

                     4   Defendant Verizon Media Inc. (hereinafter, “Verizon Media” or “Defendant”) hereby removes

                     5   the above-entitled action from the San Francisco County Superior Court to the United States

                     6   District Court for the Northern District of California. Removal is based on the following

                     7   grounds:

                     8   I.      PROCEDURAL BACKGROUND.

                     9           1.     On April 2, 2020, Plaintiff Jane Roe (“Plaintiff”) filed a complaint in the Superior
                    10   Court of the State of California, County of San Francisco, entitled Jane Roe v. Verizon Media,

                    11   Inc. formerly Oath, Inc., and DOES 1-25, Case No. CGC-20-584099 (the “Complaint”). Plaintiff

                    12   alleges the following causes of action: (1) Disability discrimination in violation of the Fair

                    13   Employment and Housing Act (“FEHA”); (2) Failure to make reasonable accommodations for

                    14   disability; (3) Failure to engage in the interactive process; (4) Sexual Harassment by

                    15   Nonemployee; (5) Failure to Prevent Discrimination and Harassment; (6) Wrongful Termination

                    16   in Violation of Public Policy; and (7) Retaliation. A copy of Plaintiff’s Complaint is attached to

                    17   this Notice as Exhibit A.

                    18           2.     On or about April 20, 2020, Plaintiff served Defendant’s attorneys with copies of

                    19   the Summons, Complaint, Civil Case Cover Sheet and Notice and Acknowledgment of Receipt—
                    20   Civil. Copies of the Summons, Civil Case Cover Sheet, and Notice and Acknowledgment of

                    21   Receipt—Civil are attached to this Notice as Exhibit B.

                    22           3.     On May 11, 2020, counsel for Defendant signed the Notice and Acknowledgment

                    23   of Receipt and served it on Plaintiff’s counsel. A copy of the executed Notice and

                    24   Acknowledgment of Receipt is attached to this Notice as Exhibit C.

                    25           4.     On May 12, 2020, counsel for the parties entered into a Stipulation Regarding

                    26   Electronic Service of Documents. This Stipulation was filed with the Superior Court of the State

                    27   of California, County of San Francisco on May 12, 2020. A copy of this Stipulation is attached to

                    28   this Notice as Exhibit D.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          2                            NOTICE OF REMOVAL
  SILICON VALLEY

    DB2/ 39101634.1
                               Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 3 of 10



                     1            5.    On June 9, 2020, Defendant filed its Answer in the Superior Court of the State of

                     2   California, County of San Francisco. A copy of Defendant’s state court Answer is attached to

                     3   this Notice as Exhibit E.

                     4   II.      REMOVAL IS TIMELY.
                     5            6.    Pursuant to 28 U.S.C. section 1446(b), removal is timely because Defendant has

                     6   filed this Notice of Removal within thirty (30) days of returning the Notice and Acknowledgment

                     7   of Receipt. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999).

                     8            7.    No previous Notice of Removal has been filed for the relief sought in this action.

                     9   III.     THE COURT HAS DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332(A).
                    10            8.    This matter is a civil action over which this Court has original diversity

                    11   jurisdiction pursuant to 28 U.S.C. section 1332, and this matter may be removed to this Court

                    12   under the provisions of 28 U.S.C. sections 1441(a) and (b) in that the amount in controversy

                    13   exceeds $75,000, exclusive of interest and costs; the action involves citizens of different States;

                    14   and no properly joined defendant is a citizen of California.

                    15            A.    Complete Diversity of Citizenship Exists Between the Parties.
                    16            9.    A case may be heard in federal court under diversity jurisdiction if there is

                    17   complete diversity, i.e., all plaintiffs are diverse from all defendants. 28 U.S.C. § 1332(a). A

                    18   defendant may remove an action to federal court under 28 U.S.C. § 1332, provided no defendant

                    19   is a citizen of the same state in which the action was brought or of the same state in which the
                    20   plaintiff is a citizen. 28 U.S.C. § 1441(a), (b).

                    21            10.   Complete diversity exists here between Plaintiff and Defendant because Plaintiff

                    22   and Defendant are citizens of different states. Further, in compliance with 28 U.S.C.

                    23   § 1441(b)(2), “none of the parties in interest properly joined and served as defendants is a citizen

                    24   of the State in which [this] action is brought.”

                    25                   1.     Plaintiff Is a Citizen of California.
                    26            11.   “An individual is a citizen of the state in which he is domiciled . . . .” Boon v.

                    27   Allstate Ins. Co., 229 F. Supp. 2d 1016, 1019 (C.D. Cal. 2002) (citing Kanter v. Warner-Lambert

                    28   Co., 265 F.3d 853, 857 (9th Cir. 2001)). For purposes of diversity jurisdiction, citizenship is
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                            3                          NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                            Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 4 of 10



                     1   determined by the individual’s domicile at the time that the lawsuit is filed. Armstrong v. Church

                     2   of Scientology Int’l, 243 F.3d 546, 546 (9th Cir. 2000) (citing Lew v. Moss, 797 F.2d 747, 750

                     3   (9th Cir. 1986)).

                     4          12.     Evidence of continuing residence creates a presumption of domicile.

                     5   Washington v. Hovensa LLC, 652 F.3d 340, 345 (3d Cir. 2011). Once the removing party

                     6   produces evidence supporting that presumption, the burden shifts to the other party to come

                     7   forward with contrary evidence, if any, in order to dispute domicile. Id.

                     8          13.     In her Complaint, Plaintiff alleges that she “is an adult female who resides in the

                     9   state of California.” See Ex. A, Compl., ¶ 3. Plaintiff also alleges she “has resided in California
                    10   since 2014. Plaintiff was hired by Defendant in April 2017 to work in Defendant’s San Francisco

                    11   office. Plaintiff, a California resident both at the time of the interview and to the present,

                    12   interviewed for a job in California, reported to a boss who was based in California, and had a

                    13   dedicated desk at Defendant’s San Francisco office.” Compl., ¶ 10. Plaintiff does not allege in

                    14   her Complaint any alternate state of citizenship and does not state any facts that would support

                    15   that she is a citizen of Delaware or New York. As Defendant’s employee, Plaintiff provided it

                    16   with information that her residence was within the State of California. For example, Plaintiff’s

                    17   last home address was in San Francisco, California. Declaration of Janis Blake in support of

                    18   Notice of Removal (“Blake Decl.”), ¶ 2, Exhibit F. Plaintiff’s payroll records show that she

                    19   remained a resident of San Francisco, California throughout her employment at Defendant. Id.
                    20   Therefore, Plaintiff is a citizen of California for diversity jurisdiction purposes.

                    21                  2.      Defendant Is a Citizen of the State of Delaware and New York.
                    22          14.     For purposes of establishing diversity jurisdiction, a corporation is deemed to be a

                    23   citizen of any state by which it has been incorporated and of the State where it has its principal

                    24   place of business.” 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S. 77, 92–93 (2010)

                    25   (concluding that a corporation’s principal place of business is the “nerve center” where corporate

                    26   officers direct, control, and coordinate corporate activities).

                    27          15.     Defendant Verizon Media Inc. is incorporated in Delaware and has its principal

                    28   place of business in New York, New York. See Declaration of Abigail Harris-Deans (“Harris-
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           4                            NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                            Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 5 of 10



                     1   Deans Decl.”) at ¶ 3, attached as Exhibit G.

                     2           16.     Therefore, based on the Complaint, Plaintiff is not a resident of Delaware or New

                     3   York and is a citizen of a state different than Defendant. As a result, diversity jurisdiction exists.

                     4   28 U.S.C. § 1332(a).

                     5                   3.      The Citizenship of Fictitious “Doe” Defendant Is Irrelevant for
                                                 Purposes of Removal.
                     6

                     7           17.     In compliance with 28 U.S.C. § 1441(b)(2), “none of the parties in interest

                     8   properly joined and served as Defendant is a citizen of the State in which [this] action is brought.”

                     9   Pursuant to 28 U.S.C. § 1441(b)(1), the citizenship of defendant sued under a fictitious name shall
                    10   be disregarded. The inclusion of “Doe” defendants in Plaintiff’s state court complaint has no

                    11   effect on removability. Newcombe v. Adolf Coors Co., 157 F.3d 686, 690-91 (9th Cir. 1998);

                    12   28 U.S.C. § 1441(a) (stating that for purposes of removal, the citizenship of defendants sued

                    13   under fictitious names shall be disregarded).

                    14           18.     Because Plaintiff and Defendant are not citizens of the same state and Defendant is

                    15   not a citizen of California, diversity of citizenship exists.

                    16           B.      The Amount in Controversy Exceeds $75,000.
                    17           19.     Federal district courts have original jurisdiction over civil actions where the

                    18   amount in controversy of at least one of the plaintiff’s claims exceeds the sum or value of

                    19   $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a). Removal is proper if, from the
                    20   allegations of the Complaint and the Notice of Removal, it is more likely than not that the claims

                    21   exceed $75,000, exclusive of interest and costs. Sanchez v. Monumental Life Ins. Co., 825 F.

                    22   Supp.2d 1005, 1008 (E.D. Cal. 2011) (diversity statute confers jurisdiction over entire action, not

                    23   just specific claims alleged in complaint, and therefore, claims of a single plaintiff are aggregated

                    24   in order to satisfy amount in controversy).

                    25           20.     A “defendant’s notice of removal need include only a plausible allegation that the

                    26   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating

                    27   Co., LLC v. Owens, 574 U.S. 81, 89 (2014).

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                            5                          NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                             Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 6 of 10



                     1          21.     In measuring the amount in controversy, the Court must assume that the

                     2   Complaint’s allegations are true and that a jury will return a verdict for the plaintiff on all claims

                     3   made in the Complaint. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter, 199 F. Supp.

                     4   2d 993, 1001 (C.D. Cal. 2002). The ultimate inquiry is what amount is put in controversy by the

                     5   plaintiff’s Complaint, not what a defendant will actually owe. Korn v. Polo Ralph Lauren Corp.,

                     6   536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (denying plaintiff’s motion for remand). This

                     7   burden “is not ‘daunting,’ as courts recognize that under this standard, a removing defendant is

                     8   not obligated to ‘research, state, and prove the plaintiff’s claims for damages.’” Id. at 1204–05.

                     9   Similarly, a removal notice does not need to contain evidentiary submissions. Dart, 574 U.S. 81
                    10   at 95 (holding the District Court erred in remanding for want of an evidentiary submission).

                    11          22.     Here, Plaintiff alleges in her Complaint that she “seeks to recover damages in

                    12   excess of $25,000, exclusive of interest and costs.” Compl., ¶ 9.

                    13          23.     In determining whether the jurisdictional minimum is met, courts consider all

                    14   alleged recoverable damages, including emotional distress damages, punitive damages and

                    15   attorneys’ fees. Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 347–48

                    16   (1977) (superseded by statute on other grounds); Gibson v. Chrysler Corp., 261 F.3d 927, 945

                    17   (9th Cir. 2001); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155–56 (9th Cir. 1998).

                    18          24.     While Defendant denies Plaintiff’s factual allegations and denies that Plaintiff is

                    19   entitled to the relief she seeks in her Complaint, it is clear that the amount in controversy exceeds
                    20   $75,000.1

                    21          25.     Plaintiff alleges she has suffered damages including “loss of income and benefits.”

                    22   Ex. A, Compl., ¶¶ 53, 59, 66, 72, 81, 88, 95, and Prayer, ¶ A. Lost earnings and benefits are

                    23
                         1
                           This Notice of Removal discusses the nature and amount of damages and penalties placed at
                    24   issue by Plaintiff’s Complaint. Defendant’s references to specific damage or penalty amounts
                         and citations to comparable cases are provided solely for the purpose of establishing that the
                    25   amount in controversy is more likely than not in excess of the jurisdictional minimum. Defendant
                         maintains that each of Plaintiff’s claims is without merit and that Defendant is not liable to
                    26   Plaintiff. Defendant specifically denies that Plaintiff has suffered any damages as a result of any
                         act or omission by Defendant or that Defendant engaged in any conduct that would justify
                    27   awarding the damages or imposing the statutory penalties Plaintiff seeks. No statement or
                         reference contained herein shall constitute an admission of liability or a suggestion that Plaintiff
                    28   will or could actually recover any damages or penalties based upon the allegations contained in
MORGAN, LEWIS &          the Complaint or otherwise.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          6                           NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                             Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 7 of 10



                     1   included in the amount-in-controversy calculation. See, e.g., Melendez v. HMS Host Family

                     2   Rest., Inc., No. CV 11-3842, 2011 WL 3760058, at *2 (C.D. Cal. Aug. 25, 2011) (including

                     3   projected lost wages from date of alleged adverse employment action to anticipated date of

                     4   judgment in amount-in-controversy calculation); Rivera v. Costco Wholesale Corp., No. C 08-

                     5   02202, 2008 WL 2740399, at *3 (N.D. Cal. July 11, 2008) (considering “lost wages and benefits

                     6   [that] may accrue” after removal). Assessing a plaintiff’s anticipated lost wages over a one-year

                     7   period—from the filing of the Complaint to the expected date of judgment, for example—has

                     8   been deemed reasonable. See, e.g., Melendez, 2011 WL 3760058, at *2; Rivera, 2008 WL

                     9   2740399, at *1, 3.
                    10            26.    At the time of her discharge, Plaintiff earned a salary of $16,167.29 (including

                    11   target bonus) per month. Blake Decl., ¶ 3. A jury trial in this case likely would not occur for one

                    12   to two years from the date of removal. See United States District Courts – National Judicial

                    13   Caseload Profile for the Northern District of California,

                    14   https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2019.pdf

                    15   (reflecting a median time of 27.8 months from filing date to trial date in civil cases in the

                    16   Northern District of California). Using the median estimate of only 27 months between the date

                    17   of filing and the entry of judgment in this matter (which we conservatively assume will happen in

                    18   July 2022), Plaintiff’s damages for lost wages alone would total at least $436,516.83.2 This

                    19   amount alone exceeds the jurisdictional requirement.
                    20            27.    Plaintiff also alleges emotional distress damages. See, e.g., Compl., ¶¶ 53, 59, 66,

                    21   72, 81, 88, 94. More specifically, Plaintiff alleges she has suffered “indignity, great humiliation

                    22   and emotional distress manifesting in physical symptoms.” See, e.g., id. at ¶ 94. Courts have

                    23   held that such allegations are sufficient to satisfy the amount-in-controversy requirement.

                    24   Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1031–35 (N.D. Cal. 2002) (holding that plaintiff’s

                    25   damage claims, including lost wages, medical expenses, emotional distress, and attorneys’ fees,

                    26   were enough to put the amount in controversy above $75,000). Indeed, plaintiffs alleging

                    27   emotional distress regularly seek—and courts regularly uphold—damage awards exceeding

                    28   2
                             Plaintiff’s lost wages was calculated as follows: $16,167.29/month x 27 months = $436,516.83.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          7                            NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                            Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 8 of 10



                     1   $75,000 for such damages. Keiffer v. Bechtel Corp., 65 Cal. App. 4th 893, 895 (1998) (upholding

                     2   jury award in excess of $75,000 for emotional distress damages in a single-plaintiff age-

                     3   discrimination case); Silo v. CHW Med. Found., 86 Cal. App. 4th 947, 955 (2001) (upholding jury

                     4   award in excess of $75,000 for noneconomic damages in a wrongful termination lawsuit); Satrap

                     5   v. Pac. Gas & Elec. Co., 42 Cal. App. 4th 72, 76 (1996) (upholding a jury award in excess of

                     6   $75,000 for noneconomic damages).

                     7          28.     Plaintiff also requests an unspecified amount in punitive damages. Plaintiff’s

                     8   claims for punitive damages are part of the amount in controversy when determining diversity

                     9   jurisdiction. Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001); Davenport v. Mutual
                    10   Benefit Health and Accident Ass’n, 325 F.2d 785, 787 (9th Cir. 1963) (punitive damages must be

                    11   taken into account where recoverable under state law).

                    12          29.     California juries have returned verdicts with substantial punitive damage awards in

                    13   employment discrimination actions. See Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033

                    14   (N.D. Cal. 2002) (“the jury verdicts in these cases amply demonstrate the potential for large

                    15   punitive damage awards in employment discrimination cases”). Thus, Plaintiff’s claim for

                    16   punitive damages places an even greater amount in controversy.

                    17          30.     Plaintiff also seeks to recover an unspecified amount of attorneys’ fees. Courts

                    18   have held that an award of attorneys’ fees, if such fees are authorized, may be considered for

                    19   purposes of calculating the amount in controversy. Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                    20   1155–56 (9th Cir. 1998) (“We hold that where an underlying statute authorizes an award of

                    21   attorneys’ fees, either with mandatory or discretionary language, such fees may be included in the

                    22   amount in controversy.”); Guglielmino v. McKee Foods Corp., 506 F.3d 696, 697–98 (9th Cir.

                    23   2007) (attorneys’ fees are included in the calculation of the amount in controversy under 28

                    24   U.S.C. § 1332(a)). Here, Plaintiff brings claims under the Fair Employment and Housing Act,

                    25   which allows a “prevailing party” to recover reasonable attorneys’ fees. Cal. Gov. Code §

                    26   12965(b) (“[T]he court, in its discretion, may award to the prevailing party . . . reasonable

                    27   attorney’s fees and costs, including expert witness fees”); Simmons, 209 F. Supp. 2d at 1035

                    28   (“The court notes that in its twenty-plus years’ experience, attorneys’ fees in individual
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          8                           NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                            Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 9 of 10



                     1   discrimination cases often exceed the damages.”); Sasso v. Noble Utah Long Beach, LLC, No. CV

                     2   14–09154–AB, 2015 WL 898468, at *6 (C.D. Cal. Mar. 3, 2015) (finding $300 per hour to be a

                     3   “reasonable rate” for attorneys’ fees in employment cases and 100 hours to take a case to trial to

                     4   be a “conservative” estimate; therefore, attorneys’ fees in employment cases “may reasonably be

                     5   expected to equal at least $30,000 (100 hours x $300 per hour)”).

                     6          31.     While Defendant denies any and all liability to Plaintiff, based on a conservative

                     7   good faith estimate of the value of the alleged damages in this action (lost wages, punitive

                     8   damages, attorneys’ fees), the amount in controversy in this case well exceeds $75,000, exclusive

                     9   of interest and costs. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F. 3d 373, 376-377 (9th
                    10   Cir. 1997) (holding that where a complaint does not allege a specific dollar amount, the case is

                    11   removable if the removing defendant shows by a preponderance of the evidence that the

                    12   jurisdictional amount is present); see also Simmons, 209 F. Supp. 2d at 1031–35 (holding that

                    13   Plaintiff’s damages claim, including lost wages, medical expenses, emotional distress and

                    14   attorneys’ fees, was enough to put the amount in controversy above $75,000).

                    15   IV.    ALL OTHER PREREQUISITES FOR REMOVAL HAVE BEEN SATISFIED.
                    16          32.     The pleadings attached to this Notice as Exhibits A-E constitute all the process,

                    17   pleadings, and orders filed in this action to date in San Francisco County Superior Court.

                    18          33.     Venue is proper in this district pursuant to 28 U.S.C. section 1441(a) because this

                    19   district encompasses the county in which this removed action has been pending.
                    20          34.     Defendant will promptly serve Plaintiff with this Notice of Removal and will

                    21   promptly file a copy of this Notice of Removal with the clerk of the state court in which the

                    22   action is pending, as required under 28 U.S.C. § 1446(d).

                    23          35.     If any questions arise as to the propriety of the removal of this action, Defendant

                    24   respectfully requests the opportunity to present a brief and oral argument in support of its position

                    25   that this case is subject to removal.

                    26          36.     By this Notice of Removal and the exhibits hereto, Defendant does not intend to

                    27   make any admissions of fact, law or liability relating to the claims in the Complaint and it

                    28   expressly reserves the right to assert any and all defenses against Plaintiff’s allegations.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                           9                            NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
                              Case 3:20-cv-03809-JCS Document 1 Filed 06/10/20 Page 10 of 10



                     1   V.      CONCLUSION.

                     2           37.    Wherefore, Defendant respectfully requests that this action be removed from the

                     3   San Francisco County Superior Court to the United States District Court for the Northern District

                     4   of California, and that all future proceedings in this matter take place in the United States District

                     5   Court for the Northern District of California.

                     6   Dated: June 10, 2020                                MORGAN, LEWIS & BOCKIUS LLP

                     7

                     8                                                       By /s/ Melinda S. Riechert
                                                                                Melinda S. Riechert
                     9                                                          Marina C. Gruber
                                                                                Attorneys for Defendant
                    10                                                          VERIZON MEDIA INC.
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                          10                           NOTICE OF REMOVAL
  SILICON VALLEY


     DB2/ 39101634.1
